985 So. 2d 1143 (2008)
ALL SEASONS CONDOMINIUM ASSOCIATION, INC., Appellant,
v.
Edward BUSCA and Flor D. Busca, Appellees.
Nos. 3D07-3284, 3D08-258.
District Court of Appeal of Florida, Third District.
June 11, 2008.
Rehearing Denied August 7, 2008.
Pyszka, Blackmon, Levy, Mowers & Kelley, and Cindy J. Mishcon, Miami Lakes, for appellant.
Bradshaw Lotspeich, Miami, Beach, for appellees.
Before GREEN, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
This is an appeal from a partial summary judgment awarding the appellees damages for loss of rental income. We reverse.
Taking, as we must, the facts in the light most favorable to the appellant, we find that there is a genuine issue of material fact on whether the association's actions were reasonable and/or material. See Virtual Computacion Y Communicaciones, S.R.L. v. Fischzang, 776 So. 2d 327, 328 (Fla. 3d DCA 2001) (reviewing court must read summary judgment record in light most favorable to non-moving party). Accordingly, we reverse.